McLaughlin, J.
This is a motion for an injunction to restrain the voting of proxies and to restrain action at an annual meeting to amend the by-laws by increasing the number of directors *838from seven to eleven and a general injunction against any and all members and shareholders with respect to this meeting. The subject institution is a Federal savings and loan association. As such, it has the character of a national bank. Its internal regulations should not be restrained in the first instance by this court. While it is true that it is subject to some of the State laws where it operates and does business, nevertheless no authority has been given to the court which would authorize it to regulate the affairs of this corporation in advance of the annual meeting. In the absence of such authority this drastic remedy should be denied.
The other portion of the motion'which requires the court to determine in advance of the meeting that the proxies shall not be used for certain purposes, and also that they are bad, is denied. Irrespective of the national character of this institution, orderly procedure requires that there should be an exercise of the rights contained in the proxy before there is a judicial determination with respect to the same.
The motion is in all respects denied.